          Case 1:21-cr-00128-RC Document 13 Filed 03/02/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                *
UNITED STATES OF AMERICA
                                                *      Case No. 1:21-CR-00128-1 (RC)

                 v.
                                                *
        WILLIAM POPE,
                                                *
                              Defendant.
                                             ******

                                 ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       Please enter the appearance of Terry Eaton of The Eaton Law Firm, PLLC joining as

Counsel for the Defendant, William Pope, in the above-captioned matter. Counsel has been

appointed to represent Mr. Pope under the Criminal Justice Act as lead trial counsel.

       I certify that I am admitted to practice in this Court, and my bar number is 485734.



                                                            Respectfully submitted,

                                                            THE EATON LAW FIRM, PLLC

                                                            BY:

                                                            ____/s/_____________________
                                                            Terry Eaton
                                                            D.C. Bar No. 485734
                                                            1050 Connecticut Avenue, NW
                                                            # 65041
                                                            Washington, DC 20035
                                                            Tel: (202) 780-4270
                                                            Fax: (202) 780-4270
                                                            Email: terry@eatonlawfirm.net
